Exhibit 10.40

Dated the 12th day of October, 2010

Beijing Oriental Plaza Co., Ltd.

LOGO [g153522g94k54.jpg]

and

Beijing Lionbridge Global Solutions Technologies, Inc.

LOGO [g153522g90a42.jpg]

TENANCY AGREEMENT

in respect of

Units 1, 2, 8B, 9, 10, 11 on Level 9, Office Tower C1,

&

Units 3, 5, 6 on Level 3, Office Tower W1

The Towers, Oriental Plaza,

No.1 East Chang An Avenue,

Dong Cheng District, Beijing, 100738, China

 

1



--------------------------------------------------------------------------------

THIS TENANCY AGREEMENT made the 12th day of October, Two Thousand and Ten

BETWEEN the party named and described as the Landlord in Part 1 of the Schedule
hereto (“Landlord” which expression shall where the context admits include its
successors and assignees) of the one part and the party named and described as
Tenant in Part 1 of the Schedule hereto (“Tenant”) of the other part.

Whereas:

1. On 15 December 2004, the Landlord and the Tenant (the “Parties”) entered into
the tenancy agreement (“TA1”) in respect of Units 1, 8B, 9, 10, 11 on Level 9,
Office Tower C1, The Towers, Oriental Plaza (“Premises 1”) for a term from
1 March 2005 to 29 February 2008.

2. On 8 August 2007, the Parties entered into another tenancy agreement
(“TA01170”) in respect of Premises 1 for a term from 1 March 2008 to 28 February
2011 and of Units 1, 2, 3, 4, 5, 6 and 12 on Level 3, Office Tower W1, The
Towers, Oriental Plaza (“Premises 2”) for a term from 1 November 2007 to
30 November 2010.

3. On 20 September 2007, the Parties and LOGO [g153522g13e23.jpg] entered into a
first supplemental agreement (“TA01170S1”) and a second supplemental agreement
(“TA01170S2”) to divide Unit 1 into Units 1A and 1B. The Tenant took up the
tenancy of Units 1A and 12 on Level 3, Office Tower W1, The Towers, Oriental
Plaza and LOGO [g153522g02g93.jpg] took up the tenancy of Units 1B, 2, 3, 4, 5
and, 6 on Level 3, Office Tower W1, The Towers, Oriental Plaza from the Landlord
directly.

4. On 1 January 2009, the Parties and LOGO [g153522g02g93.jpg] entered into a
third supplemental agreement (“TA01170S3”) to terminate TA01170S1 and TA01170S2.
Units 1A and 1B have been reverted to become Unit 1. Under this third
supplemental agreement, the Tenant took up the tenancy of Units 3, 5, 6 and 12
on Level 3, Office Tower W1, The Towers, Oriental Plaza and LOGO
[g153522g53a44.jpg] took up the tenancy of Units 1, 2 and 4 on Level 3, Office
Tower W1, The Towers, Oriental Plaza from the Landlord directly commencing from
1 January 2009.

5. In addition, the Parties entered into yet another tenancy agreement
(“TA01222”) on 11 October 2007, the Tenant took up the tenancy of Unit 2 on
Level 9, Office Tower C1, The Towers, Oriental Plaza (“Premises 3”) for a term
from 1 March 2008 to 28 February 2011.

The Tenant applied to renew Premises 1 and Premises 3 and Units 3, 5 and 6 on
Level 3, Office Tower W1, The Towers, Oriental Plaza, and deliver up Unit 12 on
Level 3, Office Tower W1, The Towers, Oriental Plaza to the Landlord on the
Expiry Date as per TA01170.

Whereby the Parties agreed the renewal of Premises 1 and Premises 3 and Units 3,
5 and 6 on Level 3, Office Tower W1, The Towers, Oriental Plaza as follows:

1. The Landlord shall let and the Tenant shall take All Those premises
(“Premises”) in the building (“Building”) set out in Part 2 of the Schedule
hereto which forms part of the development known as ORIENTAL PLAZA LOGO
[g153522g47b28.jpg] (“Development”) situate at No.1 East Chang An Avenue, Dong
Cheng District, Beijing, the People’s Republic of China Together with all those
fixtures fittings furniture or any other articles or things provided by the
Landlord as set out in the Appendix Four hereto (“Fixtures and Fittings”) for
the term set out in Part 3 of the Schedule hereto (“Term”) YIELDING AND PAYING
therefor throughout the Term the rent (“Rent”) and management fees (“Management
Fees”) set out in Part 4 of the Schedule hereto Subject to the terms and
conditions hereinafter contained.

2. The Schedule hereto together with the Standard Conditions of the Tenancy
Agreement (“Standard Conditions”) set out in Appendix One hereto as varied
and/or modified by the Special Conditions (“Special Conditions”) specified in
Appendix Two hereto and any other Appendices expressly annexed hereto shall form
part of this Tenancy Agreement and shall be incorporated into this Tenancy
Agreement.

SCHEDULE ABOVE REFERRED TO

This Schedule sets out the details and particulars of this Tenancy Agreement and
unless the context otherwise requires the terms specified in this Schedule shall
have the meanings therein ascribed to them.

Part 1 – the Parties

 

Landlord:    Beijing Oriental Plaza Co., Ltd LOGO [g153522g44q88.jpg]

 

2



--------------------------------------------------------------------------------

Address:    No. 1, East Chang An Avenue, Dong Cheng District, Beijing, the
People’s Republic of China (P.C. No.:100738) Tenant:    LOGO [g153522g88l51.jpg]
Address:    Unit 9 on Level 9, Office Tower C1, The Towers, Oriental Plaza, No.
1, East Chang An Avenue, Dong Cheng District, Beijing, the People’s Republic of
China

Part 2 – the Premises

 

Premises I:    Units 1, 2, 8B, 9, 10, 11 on Level 9 of the Building (as shown
for identification purposes only coloured Red on the plan(s) annexed hereto as
Appendix Three) Premises II:    Units 3, 5, 6 on Level 3 of the Building (as
shown for identification purposes only coloured Red on the plan(s) annexed
hereto as Appendix Three) Building:    Office Tower C1 of the Towers at Oriental
Plaza and Office Tower W1 of the Towers at Oriental Plaza Gross Floor Area:   
Premises I: Approx. 1,621 square metres (the gross floor area is for reference
only and it includes the usable area of the Premises and a pro-rata share of the
enclosing structural elements and the mechanical and electrical installation
areas and common facilities for the day-to-day operation of the Building)   
Premises II: Approx. 533 square metres (the gross floor area is for reference
only and it includes the usable area of the Premises and a pro-rata share of the
enclosing structural elements and the mechanical and electrical installation
areas and common facilities for the day-to-day operation of the Building)

Part 3 – the Term

 

Premises I:    Term:    33 months (inclusive of the Commencement Date and the
Expiry Date) Commencement Date:    1 March 2011 Expiry Date:    30 November 2013
Premises II:    Term:    36 months (inclusive of the Commencement Date and the
Expiry Date) Commencement Date:    1 December 2010 Expiry Date:    30 November
2013

Part 4 – the Rent and the Management Fees

 

Premises I:    Rent:    Renminbi 235,045.00 per calendar month, payable
according to the terms hereof Management Fees:    Renminbi 56,735.00 per
calendar month, payable according to the terms hereof Premises II:    Rent:   
Renminbi 77,285.00 per calendar month, payable according to the terms hereof
Management Fees:    Renminbi 18,655.00 per calendar month, payable according to
the terms hereof

Part 5 – the Deposit and Advance Payment

 

 

Premises I:    Deposit:    An amount in Renminbi 875,340.00 by way of cash
deposit Advance Payment:    Renminbi 291,780.00 payable for the Rent and
Management Fees from 1 March 2011 to 31 March 2011 Premises II:    Deposit:   
An amount in Renminbi 287,820.00 by way of cash deposit

 

3



--------------------------------------------------------------------------------

Advance Payment:    Renminbi 95,940.00 payable for the Rent and Management Fees
from 1 December 2010 to 31 December 2010

 

4



--------------------------------------------------------------------------------

Landlord:    Beijing Oriental Plaza Co., Ltd. (company chop) General Manager:   
Tom Cheung                                 
                                             (signature) Office Address:   
Level 12, Tower C2, The Towers, Oriental Plaza,    No. 1 East Chang An Avenue,
Dongcheng District, Beijing, China Telephone:    8518 8888 Fax:    8518 6021

 

Tenant:    LOGO [g153522g42y57.jpg]    (company chop)      
Legal Representative:                               
                                               (signature) Office Address:   
Unit 9 on Level 9, Office Tower C1, The Towers, Oriental Plaza, No. 1, East
Chang An Avenue, Dong Cheng District, Beijing, the People’s Republic of China
Telephone:                               
                                                                              
Fax:                                                                         
                                     Postal Code:                               
                                                                              

Appendices

 

1. Appendix One:    Standard Conditions 2. Appendix Two:    Special Conditions
3. Appendix Three:    Colored Floor Plan(s) of the Premises 4. Appendix Four:   
Fixtures and Fittings

 

5



--------------------------------------------------------------------------------

APPENDIX ONE ABOVE REFERRED TO – STANDARD CONDITIONS

Clause 1 – Rent and Management Fees etc.

The Tenant to the intent that the obligations hereunder shall continue
throughout the Term hereby undertakes and agrees with the Landlord as follows:

1.1 (Rent and Management Fees) To pay the Rent the Management Fees and the
handling charge of the cheques remittance or bank transfer on or before the
first day of each and every calendar month (hereinafter the “Due Date”) (in the
event that the first day in that calendar month is a statutory rest day or
festival holiday, the Due Date shall be the last working day in the preceding
calendar month) and in the manner provided in the Schedule hereto in advance
clear of all deduction, set-off or withholding by way of cheques payable on
demand drawn in favor of “Beijing Oriental Plaza Co., Ltd.” or “ LOGO
[g153522g64t27.jpg]” or by remittance or bank transfer to the bank account
designated by the Landlord in writing from time to time. The first and last
payments shall be made proportionately (if applicable) according to the number
of days included in the first and last months of the Term. The Management Fees
shall include without limitation all contributions towards the costs of the
Landlord and/or the property manager of the Building (“the Property Manager”)
for and in providing central air-conditioning and heating, maintaining
environmental hygiene of the Building including garbage disposal (excluding
business or trade wastes of the Tenant), installing and maintaining common
facilities, providing water, electricity and communication services for use in
the common areas, taking out public liabilities insurance, fire insurance and
such other insurance necessary against risks for managing the common areas of
the Building, remuneration and other benefits for security guards and other
property management personnel (including consultation fees payable to
professionals where necessary) and administration cost (including the
remuneration of the Property Manager) and any other building services provided
by the Landlord and/or the Property Manager. The Landlord shall be entitled to
prepare or revise the budget for the Management Fees periodically. The Tenant
shall be notified in writing of any readjustment of the Management Fees, if any,
and the effective date of such readjustment shall be specified in such notice.

1.2 (Advance Payment) Upon signing this Tenancy Agreement, the Tenant shall pay
to the Landlord an advance payment in the sum set out in the Schedule hereto
which is equivalent to the aggregate of (i) one (1) month’s Rent and Management
Fees; and (ii) if the commencement date of the rental payment during the Term
does not fall on the first date of a calendar month, the amount of Rent and the
Management Fees calculated on a pro-rata basis in accordance with the number of
days from the said commencement date to the last date of that calendar month
under this Tenancy Agreement.

1.3 (Occupation Taxes) To pay and discharge all taxes charges impositions and
other outgoings of an annual or recurring nature now or hereafter to be imposed
and charged by all lawful authorities upon the Premises or upon the tenant or
occupier thereof under the relevant laws and regulations and to produce to the
Landlord such receipts or other evidence of any of the payments aforesaid as the
Landlord may from time to time reasonably require.

1.4 (Charges) To discharge all outgoings or charges for telephone services,
internet services, telecommunication services, electricity, water (if
applicable), telephone lines and other services consumed in the Premises and all
necessary connection fees and deposits (if any) for such services. The amount of
rates and fees of such services stated in the invoices provided by the Landlord
and/or the Property Manager shall be conclusive.

Clause 2 – Tenant’s Obligations

The Tenant to the intent that obligations hereunder shall continue throughout
the Term hereby undertakes and agrees with the Landlord as follows:

2.1 (Compliance with regulations by-laws rules) To observe and comply with and
to indemnify the Landlord against the breach of any legislation law regulation
by-law rule and requirement stipulated by the government or other competent
authorities from time to time relating to the use and occupation of the Premises
or to any act deed or thing done suffered or omitted therein or thereon by the
Tenant or any of its employee agent contractor invitee customer or visitor
without prejudice to the foregoing to obtain such licence approval or permit
required by the government or other competent authorities in connection with the
Tenant’s use or occupation of the Premises prior to the commencement of the
Tenant’s business and to maintain the same in force during the Term and to
notify the Landlord forthwith in writing of any notice received from the
government or any relevant authority concerning or in respect of the Premises or
any obligation under this Clause.

2.2 (Obligation to take possession of property) To take possession of the
Premises upon the Commencement Date by following all steps and procedures
required by the Landlord, failing which possession shall be deemed to have been
taken and the Term shall be deemed to have commenced on the Commencement Date
without prejudice to other rights and remedies of the Landlord provided herein.

2.3 (Internal Fitting-out Works) To pay the fitting-out deposit as specified in
the Management Regulations and to fit out the

 

6



--------------------------------------------------------------------------------

Premises at the Tenant’s own cost and expenses in accordance with such plans and
specifications as shall have been first approved in writing by the Landlord
(such approval not to be unreasonably withheld), in a good and proper
workmanlike manner and in all respects in a style and manner appropriate to a
first class office building and so to maintain the same throughout the Term in
good repair and condition. Delays in the submission or resubmission of
fitting-out plans and specifications shall not in any event affect the
commencement of the Term and the payment of the Rent the Management Fees and
other amounts payable by the Tenant. The Tenant shall not cause suffer or permit
any amendment or variation to be made to the approved fitting-out plans and
specifications or to the interior design or layout of the Premises without the
prior approval in writing of the Landlord (such approval not to be unreasonably
withheld) and in the event of such approval being requested for it shall be a
condition precedent to the granting thereof that the Tenant shall pay to the
Landlord all special deposit(s) reserved in the Management Regulations
hereinafter described. If the Tenant shall alter or permit the alteration of the
approved fitting-out plans and specifications or the interior decoration or
layout of the Premises, the Tenant shall provide the Landlord with a
satisfactory “Opinion on Inspection and Acceptance of Construction Project Fire
Prevention” issued by the Beijing Municipal Public Security Bureau Fire
Department in respect of all proposed variations or modifications, failing which
the Tenant shall be deemed to be in breach of Clause 7.1 hereof. For the
avoidance of doubt, it is hereby expressly agreed that:

 

(i) the Landlord’s approval to the Tenant’s fitting-out plans and specifications
as above shall not exonerate the Tenant from its obligation to seek, at its own
costs, the appropriate approval(s) from all relevant competent government
authorities to the fitting-out plans and specifications that the Landlord has
approved before commencing the fitting-out works; and

 

(ii) the Landlord shall not be responsible for any consequence resulting from
the Tenant’s non-compliance with any requirement prescribed by the said relevant
competent government authorities.

2.4 (Repair obligations) To keep all the interior non-structural parts of the
Premises including flooring and interior plaster or other finishes or rendering
to walls floors and ceilings the Landlord’s fixtures and fittings therein and
all additions thereto including but not limited to all doors windows electrical
installations wiring ducting and piping therein in good clean tenantable and
proper repair and condition and properly preserved and painted.

2.5 (Injury and damage to property, indemnity and insurance) During the term of
this Agreement, the Tenant shall be responsible for, and shall indemnify the
aggrieved party who suffered from personal injury or death and/or property loss
directly due to any damage of the Premises or any part thereof, or fire,
explosion, water damage or smoke emission occurs at the Premises, or any act,
default or negligence of the Tenant or its employee, agent, contractor,
authorized person, invitee, customer or visitor. The Tenant shall also be
legally liable to indemnify the Landlord against any claims demands actions and
legal proceedings whatsoever made upon the Landlord by any person (including a
third party).

The Tenant is required to effect insurance cover over the Premises for the whole
period of the Term specified herein with a reputable insurance company on public
liabilities which shall include, but not limited to, damage to the Premises or
any part thereof or fire, explosion, water damage or smoke emission occurs at
the Premises, or any personal injury or death and/or property loss or damage
caused by any act, default or negligence of the Tenant or its employee, agent,
contractor, authorized person, invitee, customer or visitor, with an insured
amount not less than Renminbi 8,000,000.00 yuan (per claim) or such reasonable
insured amount which may be stipulated by the Landlord from time to time and the
insurance policy shall contain a provision to the effect that the insurance
cover thereby effected and the terms and conditions thereof shall not be
cancelled, modified or restricted, and the coverage or insured amount shall not
be reduced or the deductible amount shall not be increased unless the Landlord’s
prior written consent is obtained. The insurance policy taken out by the Tenant
shall include but not limited to provisions in respect of the following:

 

1. fire, explosion, smoke emission and water damage liabilities;

 

2. cross liabilities;

 

3. contractual obligations;

 

4. Tenant’s obligations;

 

5. personal injuries; and

 

6. the Premises’ modification, expansion, repairs and maintenance.

The Tenant shall, prior to the date of taking possession of the Premises,
provide to the Landlord a copy of the cover note of such policy and the receipt
for the paid premium or a letter of confirmation from the insurer, so as to
prove that it has already taken out adequate insurance cover pursuant to the
above requirements. The Tenant shall also within two months from the date of
taking possession of the Premises provide to the Landlord a copy of the above
insurance policy for record. In the event that the above policy expires during
the Term of the lease of the Premises, the Tenant shall renew the insurance
policy without delay and shall within one month from the expiry date of the
preceding insurance policy provide to the Landlord a copy of the renewed policy
together with the receipt for the paid premium or a letter of confirmation from
the insurer for record.

 

7



--------------------------------------------------------------------------------

2.6 (Replacement of windows or curtain wall) To pay and reimburse the Landlord
the costs of replacing all broken or damaged windows, glass or curtain wall
resulting from the act or neglect of the Tenant its employee agent contractor
invitee customer or visitor.

2.7 (Entry by Landlord) To permit the Landlord and its authorized persons at all
reasonable times upon notice to enter and view the state of repair of the
Premises to take inventories of the fixtures and fittings therein and to carry
out any necessary works repairs or maintenance to the Premises or the Building
provided that in the event of an emergency the Landlord its employees or agents
may enter without notice and forcibly if need be and for this purpose, the
Tenant shall inform the Landlord of the presence and nature of any security
system installed by the Tenant in the Premises.

2.8 (Notice of repair) On receipt of any notice from the Landlord or its
authorized representative specifying any repairs which are required to be
carried out and which are the responsibility of the Tenant hereunder forthwith
to put in hand and execute the same without delay. Failure by the Tenant so to
do will entitle the Landlord or its employees or agents to enter upon the
Premises and forcibly if need be to carry out any such works or repairs at the
expense of the Tenant.

2.9 (Inform Landlord of damage) To give notice in writing to the Landlord of any
personal injury occurred in and any damage that may be suffered to the Premises
and of any accident to or defects in the water pipes electrical wiring or
fittings fixtures or other facilities provided by the Landlord.

2.10 (Directory boards) To pay the Landlord immediately upon demand the cost of
affixing repairing altering or replacing as necessary the Tenant’s name in
lettering or characters to the directory boards provided by the Landlord.

2.11 (Viewing Advertising and Reletting) To permit at all reasonable times upon
prior notice during the three calendar months immediately preceding the
expiration of the Term prospective tenants or licensees to inspect the Premises
and part thereof.

2.12 (Management Regulations) To observe and perform and comply with any of the
provisions contained in the Management Regulations as may from time to time be
adopted by the Landlord pursuant to Clause 9.1 hereof.

2.13 (Deeming acts and defaults) To be responsible to the Landlord for any
breach non-observance non-performance of the terms conditions agreements or
stipulations by and the acts neglects omissions and defaults of all employees
agents contractors invitees customers or visitors of the Tenant which shall be
deemed to be the breach non-observance non-performance of the terms conditions
agreements or stipulations by and the acts neglects omissions and defaults of
the Tenant itself.

2.14 (Delivery of Premises and handover) Upon expiry or termination of this
Tenancy Agreement for whatsoever reasons, the Tenant shall in accordance with
this Clause reinstate the Premises to its original condition as a bare shell as
at the time when the Premises are delivered to the Tenant that is, the Tenant
shall dismantle any fixtures fittings or additions or alterations made by the
Tenant to the Premises after taking possession so as to reinstate the Premises
to its original condition as a bare shell, including but without limitation,
reinstating the open sprinkler system at the ceiling, smoke detectors, removing
and returning all fan coils, air conditioning thermostat, lamp plate, outgoing
vent, incoming vent, ceiling and accessory materials (the quantity of which is
to be checked at the scene in accordance with the standard mechanical and
electrical installation list of the district in which the Premises situate, the
Tenant shall make up all the shortfall or compensate for the damages or
deterioration of the materials and the Tenant agrees to the deduction of the
amount of damages from the Deposit by the Landlord according to the Landlord’s
quotation) and shall deliver the Premises to the Landlord together with all the
fixtures, installation and additional facilities. The returned Premises together
with all fixtures, fittings and ceiling accessory materials therein and thereto
shall be in a complete, good, clean, tenantable and properly repaired condition.
The Tenant shall not be entitled to claim any compensation or damages from the
Landlord in respect of any fixtures fittings or additions made by the Tenant to
the Premises. Upon the expiry of this Tenancy Agreement or its sooner
determination, the Tenant shall remove its personal belongings, fixtures,
fittings and additions and be responsible for the removal costs and
transportation costs. Should there be any damage caused to the Premises and the
fixtures, fittings and additions which ought to be returned to the Landlord
during the course of such removal, the Tenant shall remedy such damage in a
proper and proficient manner to the satisfaction of the Landlord. Should the
Tenant be unable to fulfill the aforesaid obligation(s) in accordance with the
Landlord’s requirement(s), the Tenant agrees to pay a sum of RMB 800.00 per
square meter to the Landlord as removal and transportation costs, irrespective
of whether the Landlord deals with such works itself or hires contractor to
perform the same instead. The Tenant shall surrender to the Landlord all keys
giving access to all parts of the Premises and permit the Landlord to remove, at
the Tenant’s expenses, all letters and characters in relation to the Tenant from
the directory boards and from all the doors, walls or windows of the Premises
and to make good any damage caused by such removal. If the Tenant fails to
reinstate the Premises (except where both parties agree to have the internal
fittings, decoration or attachments retained) and to deliver up vacant
possession of the Premises on the expiry or sooner determination of the Term of
this tenancy according to the provisions of this Clause, the Tenant shall pay to
the Landlord an overstay payment (which is equivalent to twice the amount of the
daily Rent and Management Fee of the Premises) each day during the period of
overstay by the Tenant (“Overstay”). The acceptance of such overstay payment by
the Landlord shall not be deemed to operate as a consent given by the Landlord
for the Tenant’s Overstay and the Landlord shall be entitled to object to such
Overstay by the Tenant. Further, notwithstanding the payment by the Tenant of
such overstay payment, upon expiration or sooner determinations of the Term,
where there are still articles fixtures or fittings remained or abandoned in or
at the Premises, the Landlord is entitled to disconnect

 

8



--------------------------------------------------------------------------------

the supply of electricity, air-condition, water, telephone, internet and / or
other services and supplies to the Premises without prior notice and to take
possession of the Premises. The Tenant hereby agrees to relinquish its ownership
of such articles and agrees that the Landlord is entitled to freely dispose of
the same including but not limited to the disposal, realization etc of such
articles. Any gain realized therefrom (if any) shall belong to the Landlord and
any costs incurred (if any) shall be borne by the Tenant and the Landlord shall
not be accountable to the Tenant or any other person(s) for any loss or damage
arising from such disposal in any manner. Further, the Landlord is entitled to
refuse entry into the Premises by the Tenant or its employee, agent, contractor,
authorized person, invitee, customer or visitor upon the expiration or sooner
determination of the Term (notwithstanding the Tenant’s payment of the Overstay
payment) and the Tenant shall be liable for all risks and consequences arising
out therefrom.

2.15 (Electronic Installations, circuits, piping and ducting)

 

(i) For those electronic installations, circuit, piping or ducting including but
not limited to electric cables, telephone lines and internet lines, pipes for
condensing water (if applicable) taps and water pipes for domestic water (if
applicable), drain pipes (if applicable) from the connection points of the
Landlord to the Premises of the Tenant may be installed by the Tenant provided
written consent is given by the Landlord and the expenses for installation works
shall be borne by the Tenant. The ownership of such installations, circuits,
piping and ducting as installed by the Tenant shall belong to the Tenant and the
Tenant shall be solely responsible for their repair and maintenance. If the
Tenant has carried out the aforesaid installation works, the Landlord may
request the Tenant to pay usage fee or occupation fee for such privately
installed electronic installations, circuits, piping and ducting and the
Landlord may enter into an agreement with the Tenant in this connection. Upon
termination of this Agreement (including early termination for whatsoever
reasons), the Tenant shall at its own costs dismantle the said electric
installations, circuits, piping and ducting installed and reinstate the affected
areas to their original state and condition. In the event that the Building or
other equipment or facilities of the Building or any premises of other tenants
or the Premises and any fixtures, facilities, installation and additional
equipment to be returned to the Landlord are damaged during the course of
installation, repair, maintenance and dismantling, the Tenant shall make
compensation on a full indemnity basis. The provisions of Clause 2.14 in
Appendix One of this Agreement shall apply to the aforesaid electronic
installation, circuits, piping and ducting installed by the Tenant.

 

(ii) To repair and replace any electrical installation wiring ducting or piping
installed by the Tenant if the same becomes dangerous or unsafe or if so
reasonably required by the Landlord or by the relevant utilities company and the
Tenant shall retain the Landlord’s one of the recognised contractors for the
electrical work of the fire-service system (including thermometric sensor and
smoke detection system) and the wiring works from the meter room to the Tenant’s
main switch. The Tenant shall permit the Landlord or its agents to test the
fire-service, air-conditioning and wiring ducting or piping installed by the
Tenant in the Premises at any reasonable time upon request being made.

2.16 (Cleaning and cleaning contractors) To keep the Premises including, where
the Tenant occupies the entire floor(s), the lift lobby(ies) on the floor(s) of
the Building occupied by the Tenant at all times in a clean and sanitary state
and condition.

2.17 (Cleaning of drains) To pay to the Landlord on demand all costs incurred by
the Landlord in clearing repairing or replacing any of the drains pipes or
sanitary or plumbing apparatus choked or stopped up owing to the careless or
improper use or neglect by the Tenant or any employee agent contractor invitee
guest or visitor of the Tenant and to indemnify the Landlord against any costs
claims or damages caused thereby or arising therefrom.

2.18 (Precautions against bad weather) To take all reasonable precautions to
protect the Premises against damage by storm heavy rainfall heavy snowfall or
the like and in particular to ensure that all exterior doors and windows are
securely fastened upon the threat of such adverse weather conditions.

2.19 (Outside windows and doors) To keep all outside windows and doors closed
and in the event of there being any loss or damage to the heating system, water
pipes or other loss or damage in respect of the Premises arising out of a breach
of this Clause, the Tenant shall forthwith repair or remedy the same at its own
costs to a good condition failing which the Landlord, its employees or agents
shall have the right to enter the Premises, and to break into the Premises if
necessary, for the purpose of effecting the relevant repair work and all the
relevant costs incurred therefor shall be borne by the Tenant who shall also be
liable for all losses and damages arising from the said breach by the Tenant,
including but not limited to losses and damages sustained by the Landlord, the
Tenant or any other third party(ies). If the Tenant shall fail to comply with
the Landlord’s request to close any open door(s) or window(s), the Landlord
shall have the right, but not obliged, to send a representative to close the
same but the exercise of the aforesaid right by the Landlord shall not relieve
the Tenant from its liability under this Clause.

2.20 (Service entrances and lifts) To load and unload goods only at such times
and through such service entrances and by such service lifts as shall be
designated by the Landlord for this purpose from time to time.

2.21 (Refuse and garbage removal) To be responsible for the removal of garbage
and refuse from the Premises and to dispose of such garbage and refuse only in
those areas in the Building as shall be designated by the Landlord from time to
time.

2.22 (Conducting of business) To conduct such business of the Tenant which will
not prejudice the goodwill and reputation of the Building as a first class
office building.

 

9



--------------------------------------------------------------------------------

2.23 (Indemnity against breach) To indemnify and keep the Landlord fully
indemnified from and against all actions claims losses damages expenses and
legal costs which the Landlord may suffer or incur as a result of or arising
from any of the Tenant’s breach non-observance or non-performance of any term
condition agreement or stipulation contained in this Tenancy Agreement or
arising out of any works carried out by the Tenant at any time during the Term
to the Premises or arising out of anything attached to or projecting from the
Premises affixed and/or installed by the Tenant now or during the Term or
arising from any act neglect or default of the Tenant.

2.24 (Wavier of Pre-emptive Right) The Landlord hereby informs the Tenant that
the Landlord may sell or mortgage the Premises or the Building thereof and the
Tenant hereby acknowledges that the Tenant is aware of the same. The Tenant
agrees to waive or renounce its pre-emptive right to purchase the Premises.

Clause 3 – Landlord’s Obligations

The Landlord agrees with the Tenant as follows:

3.1 (Quiet enjoyment) Subject to the payment by the Tenant of the Rent, the
Management Fees and other payments hereby agreed to be paid at the time and in
the manner herein provided and the observance and performance of the terms
conditions agreements and stipulations contained in this Tenancy Agreement to be
observed and performed by the Tenant, the Tenant shall be allowed to peacefully
hold and enjoy the Premises during the Term without any interruption by the
Landlord or any person lawfully claiming through the Landlord provided that the
Tenant acknowledges that the Landlord or the Property Manager shall have the
right to carry out renovation alteration and/or repair works within, outside
and/or above the Building and that fitting-out works may be carried out by the
Landlord and/or other tenants of the Building.

3.2 (Roof and main structure) To keep the main structural parts of the Building
in a proper state of repair.

3.3 (Decoration) To carry out all necessary decoration to the common areas of
the Building as and when the Landlord shall deem necessary.

3.4 (Cleaning) To keep the common areas, public toilets and other parts of the
Building for common use clean and in proper condition.

3.5 (Common Facilities) To maintain the lifts, escalators, fire and security
services equipment, air-conditioningsystem, and other common facilities of the
Building in proper working order.

3.6 (Directory boards) To provide standard directory boards in the lobby of the
Building and on the relevant floor(s) and to allot space thereon for the
Tenant’s name to be affixed thereon in such uniform lettering or characters as
shall be designated by the Landlord.

3.7 (Air-conditioning) To provide air-conditioning services to the Premises
daily from Monday to Friday from 7:30 a.m. until 8:00 p.m. (other than the
public holidays) or within such hours as shall from time to time be specified by
the Landlord. No air-conditioning services will be provided on Saturdays,
Sundays and public holidays. If the Tenant shall require air-conditioning
services outside the hours specified by the Landlord as aforesaid the Landlord
may provide the same to the Tenant on receiving reasonable prior notice from the
Tenant. The charges for such additional air-conditioning services shall be
determined by the Landlord and notified to the Tenant from time to time. The
Tenant shall forthwith pay the charges thereof on receipt of the demand note in
respect of such additional air-conditioning services.

Clause 4 – Restrictions and Prohibitions

The Tenant hereby agrees with the Landlord as follows:

4.1 (Installation and alteration) Not without the prior written consent of the
Landlord (such consent not to be unreasonably withheld) to erect install or
alter any fixtures fittings partitioning or other erection or installation in
the Premises or any part thereof or to make or permit or suffer to be made any
installations in or additions to the electrical wiring piping ducting and any
other installations or to install or permit or suffer to be installed any
equipment apparatus or machinery which imposes a weight on any part of the
flooring in excess of that for which it is designed or which requires any
additional electrical wiring piping or ducting or which consumes electricity not
metered through the Tenant’s separate meter. The Landlord shall be entitled to
prescribe the maximum weight and permitted location of safes and other heavy
equipment and to require that the same stand on supports of such dimensions and
material to distribute the weight as the Landlord may deem necessary. In
carrying out any approved work hereunder the Tenant and its employees’ agents,
contractors and workmen shall cooperate fully with the Landlord and all the
employees agents contractors and workmen of the Landlord and with other tenants
or contractors carrying out any work in the Building. The Tenant its employees
agents contractors and workmen shall obey and comply with all instructions and
directions

 

10



--------------------------------------------------------------------------------

which may be given by the Landlord or its representative in connection with the
carrying out of such work.

4.2 (Criteria for commencing business) Not to use or occupy the Premises for the
commencement of or operation of business (whether temporarily or otherwise)
unless and until the Tenant (i) has obtained all necessary unconditional
completion/approval certificate(s) duly issued by the competent authorities in
respect of all works and installation to the Premises which is/are legally
required for commencing business or operation of business at or in the Premises;
and (ii) has deposited with the Landlord at all times during the Term the
relevant valid completion/approval certificate(s); failing which the Landlord
may at its discretion refuse to provide the necessary facilities and services to
the Premises including the electricity supply and air-conditioning services.

4.3 (Signs) Not to affix or display or permit or suffer to be affixed or
displayed within or outside the Premises any signboard sign decoration
advertising matter or other device whether illuminated or not which may be
visible from outside the Premises. The Landlord shall have the right to remove
the same at the cost and expense of the Tenant Provided that:

 

(i) the Tenant shall be entitled to have its name displayed in English and
Chinese in lettering and/or characters designated by the Landlord on the
directory boards in the lobby and the relevant floor(s) of the Building-;, such
lettering and characters and any additions or alterations thereto will be
affixed thereon by the Landlord at the Tenant’s expense; and

 

(ii) the Tenant shall be entitled at its own expense to affix its name on its
main entrance door in lettering and/or characters of dimensions approved by the
Landlord.

Save as provided in (i) and (ii) above, the Tenant shall not do or permit or
suffer any act which may alter or otherwise adversely affect the external
appearance of the Premises or the Building.

4.4 (User) Not to use or permit or suffer the Premises to be used for any
purpose other than as an office under the name of the Tenant only.

4.5 (Illegal or immoral use) Not to use or permit or suffer the Premises to be
used for any illegal immoral or improper purpose.

4.6 (No touting) Not to permit any touting or soliciting for business or the
distributing of any pamphlets notice or advertising matter outside the Premises
or anywhere within or near the Building by any of the Tenant’s employees or
agents.

4.7 (Auction and Exhibition) Not to hold or permit or suffer to be held in the
Premises any exhibition auction or other sale of things or properties of similar
nature.

4.8 (Sleeping or domestic use) Not to use or permit or suffer the Premises or
any part thereof to be used as sleeping quarters.

4.9 (Manufacture or storage of goods) Not to use or permit or suffer the
Premises to be used for the production or manufacture of goods or merchandise
nor for the storage of goods and merchandise other than samples and exhibits in
small quantities reasonably required in connection with the Tenant’s business in
the Premises.

4.10 (Combustible or dangerous goods) Not to keep or store or permit or suffer
to be kept or stored in the Premises any arms ammunition gun-powder salt-petre
kerosene or other explosive or combustible substance or hazardous or unlawful
goods and not at any time during the Term to allow the Premises or any part
thereof to be used in any way entailing a fine forfeiture or penalty against the
Landlord under any laws for the time being in force in the People’s Republic of
China.

4.11 (Obstruction to Passages) Not to encumber or obstruct or permit or suffer
to be encumbered or obstructed with any boxes packaging rubbish or other
articles or obstructions of any kind or nature any of the entrances exits
staircases landing passages escalators lifts lobbies or other part or parts of
the Building in common use and the Landlord shall may without prior notice to
remove and dispose of any such boxes packaging rubbish or other articles or
obstructions as it sees fit without incurring any liability therefore and all
costs and expenses incurred shall be borne by the Tenant.

4.12 (Articles in common area) Not to lay install affix or attach any wiring
cables or other articles or things at in or upon any of the entrances exits
staircases landings passages lobbies or other parts of the Building in common
use without having first obtained the Landlord’s prior written consent.

4.13 (Sub-letting assigning) Not to assign underlet or otherwise part with the
possession of or transfer the Premises or any part thereof or any interests
therein nor permit or suffer any arrangement or transaction whereby any person
who is not a party to this Tenancy Agreement obtains the use possession
occupation or enjoyment of the Premises or any part thereof irrespective of
whether any rental or other consideration is given therefore. For the avoidance
of doubts, it is expressly agreed by the Tenant that this Tenancy Agreement
shall be personal to the Tenant.

4.14 (Breach of insurance policy) Not to do or permit or suffer to be done any
act deed matter or thing whatsoever whereby the insurance policies on the
Building and/or the Premises against loss or damage by fire and/or other
insurable perils and/or claims by third parties for the time being in force may
be rendered void or voidable or whereby the rate of premium or premia

 

11



--------------------------------------------------------------------------------

thereon may be increased Provided that if as the result of any act deed matter
or thing done permitted or suffered to be done by the Tenant the premium on any
such policy of insurance shall be increased the Landlord shall be entitled
without prejudice to any other remedy hereunder to recover from the Tenant the
amount of any such increase. Furthermore, the Tenant shall provide relevant
documents or render assistance to the insurance company upon its request.

4.15 (Air-conditioning) Not to install air-conditioning facilities in addition
to such facilities as are provided by the Landlord.

4.16 (Parking) Not to park in obstruct or otherwise use nor permit any employee
agent customer invitee or visitor of the Tenant to park in obstruct or otherwise
use those areas of the Building allocated to the parking or movement of or
access for vehicles or designated as loading/unloading areas otherwise than in
compliance with the Management Regulations in Clause 9 hereof.

4.17 (Use of building name) Not without the prior written consent of the
Landlord to use or permit to be used the name/logo or any part of the name/logo
of the Landlord or of the Building or any picture representation or likeness of
the whole or any part of such name/logo or of the Building or of the Premises in
connection with the business or operations of the Tenant or for any purpose
whatsoever other than to indicate the address and place of business of the
Tenant only.

4.18 (Damages to walls and ceiling etc.) Not without the prior written consent
of the Landlord to cut maim injure drill into mark or deface or permit or suffer
to be cut maimed injured drilled into marked or defaced any doors windows walls
beams structural members or any part of the fabric of the Premises or any of the
plumbing or sanitary or air-conditioning apparatus or installations therein, nor
without such consent of the Landlord to do any other thing which may damage or
penetrate the existing floor screed or slab.

4.19 (Damage to common areas) Not to damage injure or deface any part of the
common areas of the Building including without limitation the decorative
features the staircases lifts escalators any trees plants or shrubs therein or
thereabout.

4.20 (Nuisance or annoyance) Not to do or permit or suffer to be done any act or
thing which may be or become a nuisance or annoyance to the Landlord or to the
tenants or occupiers of other premises in the Building.

4.21 (Noise) Not to cause produce or permit or suffer to be produced at any time
in the Premises any disturbing or irritating noise or any music sound or noise
(including sound produced by broadcasting or any apparatus or equipment capable
of producing reproducing receiving or recording sound) which may be audible
outside the Premises.

4.22 (Toilet facilities) Not to use or permit or suffer to be used the toilet
facilities provided by the Landlord in the Premises or in the common areas of
the Building for any purpose other than that for which they are intended and not
to throw or permit or suffer to be thrown therein any foreign substance or
object incompatible with their intended use and the Tenant shall pay to the
Landlord on demand the whole expense of any breakage blockage or damage
resulting from any breach of this Clause.

4.23 (Animals pets and infestation) Not to keep or permit or suffer to be kept
any animals or pets inside the Premises and the Tenant shall at its expense take
all such steps and precautions as shall be required by the Landlord to prevent
the Premises or any part thereof from becoming infested by pests or vermin.

4.24 (Preparation of food and prevention of odours) Not to cook or prepare or
permit or suffer to be cooked or prepared any food in the Premises or to cause
or permit any offensive or unusual odors to be produced upon or emanated from
the Premises.

4.25 (Aerials) Not to erect any aerial or antennae on the roof or walls of the
Building nor the ceiling or walls of the Premises and not to interfere with
remove dismantle or alter those common aerials or antennae (if any) provided by
the Landlord.

Clause 5 – Exclusions

Unless caused through the gross negligence of the Landlord its employees or
agents, the Landlord shall not be liable to the Tenant occupier or any other
person whomsoever:

5.1 (Lifts escalators air-conditioning etc.) In respect of any loss of life or
loss or damage or injury to person or property sustained by the Tenant occupier
or any such other person caused by or through or in any way owing to any defect
in or breakdown of any of the lifts escalators fire and security services
equipment air-conditioning system telecommunication services system or any other
facilities of and in the Premises or the Building; or

5.2 (Electricity/water supply) In respect of any loss of life or loss or damage
or injury to person or property sustained by the Tenant occupier or any such
other person caused by or through or in any way owing to any failure malfunction
explosion or suspension of the electricity or water supply to the Building or
the Premises; or

 

12



--------------------------------------------------------------------------------

5.3 (Fire and overflow of water and vermin) In respect of any loss of life or
loss or damage or injury to person or property sustained by the Tenant occupier
or any such other person caused by or through or in any way owing to fire or the
escape of fumes smoke odours or any substance or thing or the overflow or
leakage of water from anywhere within the Building or the influx of rain water
or storm water into the Building or the Premises or the activity of rats or
other vermin in the Building; or

5.4 (Security) For the security or safekeeping of the Premises or any persons or
contents therein and in particular but without prejudice to the generality of
the foregoing the provision (if any) by the Landlord or the Property Manager of
watchmen and caretakers or any mechanical or electrical systems of alarm of
whatever nature shall not create any obligation on the part of the Landlord or
the Property Manager as to the security of the Premises or any contents therein
and the responsibility for the safety of the Premises and the contents thereof
shall at all times rest with the Tenant; or

5.5 (Non-enforcement of the Management Regulations) In respect of any loss of
life or loss or damage or injury however caused by or arising from any
non-enforcement of the Management Regulations under Clause 9 or non-observance
thereof by any party;

No Rent or the Management Fees payable by the Tenant hereunder or any part
thereof shall be abated or cease to be payable on account of any of the
foregoing circumstances.

Clause 6 – Abatement of Rent

If the Premises or any part thereof shall be destroyed or so damaged by fire bad
weather Act of God force majeure or other cause not attributable directly or
indirectly to any act or default of the Tenant as to render the Premises unfit
for use and occupation the Rent hereby agreed to be paid or a part thereof
proportionate to the nature and extent of the damage sustained shall cease to be
payable until the Premises shall have been restored or reinstated Provided
Always that the Landlord shall be under no obligation to repair or reinstate the
Premises if in its opinion it is not reasonably economical or practicable so to
do and Provided Further that if the whole or substantially the whole of the
Premises which have been destroyed or rendered unfit for use and occupation
shall not have been repaired and reinstated within six months of the occurrence
of the destruction or damage either party hereto shall be entitled at any time
before the same are so repaired and reinstated to terminate this Agreement by
notice in writing to the other but without prejudice to the rights and remedies
of either party against the other in respect of any antecedent claim or breach
of the agreements terms and conditions herein contained or of the Landlord in
respect of the Rent the Management Fees and other charges payable hereunder
prior to the coming into effect of such termination.

Clause 7 – Default

It is hereby further expressly agreed and declared as follows:

7.1 (Default) Entirely without prejudice to the provisions of Clause 8.1, if
(i) the Rent, the Management Fees and/or other amounts payable by the Tenant
under this Tenancy Agreement or any part thereof (including but not limited to
the other overdue charge and so on) shall be unpaid for fourteen (14) days after
the same shall have become payable (whether the Tenant has been demanded to pay
or not); or (ii) there has been any breach non-observance or non-performance by
the Tenant of any of the terms agreements stipulations or conditions hereof; or
(iii) any of the assets or properties of the Tenant has been seized or
confiscated or levied by the People’s Court or any competent authority; or
(iv) the Tenant shall become bankrupt or being a corporation shall go into
liquidation; or (v) any petition shall be filed for the bankruptcy or winding up
of the Tenant; or (vi) the Tenant shall otherwise become insolvent (including
but not limited to situations where amounts payable by the Tenant under the
relevant tenancy agreements in respect of other premises of the Towers shall not
have been fully paid for fourteen (14) days after the relevant due dates) or
make any composition or arrangement with its creditors or shall suffer any
execution to be levied on the Premises (each such case a “Default”), THEN the
Landlord may EITHER disconnect all electricity, air-conditioning, water,
telephone, internet, other utility services and/or supplies to the Premises on
giving a three (3) days’ prior written notice to the Tenant of the Landlord’s
intention to do so. If such Default(s) has/have not been remedied within seven
(7) days after such written notice has been served by the Landlord to the
Tenant, the Landlord shall be entitled to exercise the following rights
(“Remedial Rights”):

 

(i) to enter or re-enter on the Premises or any part to repossess the entire
Premises;

 

(ii) to terminate this Tenancy Agreement absolutely but without prejudice to any
right of action by the Landlord in respect of any outstanding breach or
non-observance or non-performance by the Tenant of any of the agreements
stipulations and conditions herein contained;

 

(iii) not to return the Deposit and other deposits paid by the Tenant as part of
the damages for the Tenant’s breach without prejudice to the Landlord’s right of
deduction in accordance with Clauses 7.6 and 8 and the Landlord’s right to claim
for further damages and compensation; and

 

13



--------------------------------------------------------------------------------

(iv) to do all lawful things and/or to take all lawful actions which the
Landlord considers necessary or desirable to remedy the Default(s).

All relevant costs and expenses incurred by the Landlord in connection with the
disconnection and the subsequent re-connection of the electricity,
air-conditioning, water, telephone, internet and/or, other utility services
and/or supplies to the Premises shall be borne and paid by the Tenant and shall
be recoverable from the Tenant as a debt or be deductible by the Landlord from
the Deposit paid by the Tenant in accordance with Clause 8 hereof.

7.2 (Default on the Deposit and Advance Payment) If the Tenant fails to pay the
full amount of the Deposit and Advance Payment specified in Part 5 of the
Schedule to this Tenancy Agreement on or before signing this Tenancy Agreement
and in such manner specified in the Tenancy Agreement, the Landlord shall be
entitled to exercise the following rights without any advance notice and the
Tenant is not allowed to raise any objection or claim against the landlord:

 

(i) disconnect all electricity, air-conditioning, water, telephone, internet
and/or, other utility services and/or supplies to the Premises (if applicable);

 

(ii) to enter or re-enter on the Premises or any part thereof to repossess the
entire Premises (if applicable);

 

(iii) to terminate this Tenancy Agreement absolutely but without prejudice to
any right of action by the Landlord in respect of any outstanding breach or
non-observance or non-performance by the Tenant of any of the agreements
stipulations and conditions herein contained;

 

(iv) not to return the Advance Payment (if any) and Deposit (if any) and other
deposits (if any) paid by the Tenant as part of the damages for the Tenant’s
breach without prejudice to the Landlord’s right of deduction in accordance with
Clauses 7.6 and 8 and the Landlord’s right to claim for further damages and
compensation; and

 

(v) to do all lawful things and/or to take all lawful actions which the Landlord
considers necessary or desirable to remedy the Default(s).

All relevant costs and expenses incurred by the Landlord in connection with the
disconnection and the subsequent re-connection of the electricity,
air-conditioning, water, telephone, internet and/or, other utility services
and/or supplies to the Premises shall be borne and paid by the Tenant and shall
be recoverable from the Tenant as a debt or be deductible by the Landlord from
the Deposit paid by the Tenant in accordance with Clause 8 hereof.

7.3 (Acceptance of Rent and Management Fees) Acceptance of Rent and/or
Management Fees and/or other amounts by the Landlord shall not be deemed to
operate as a waiver by the Landlord of any right to proceed against the Tenant
in respect of any breach non-observance or non-performance by the Tenant of any
of the agreements stipulations and conditions herein contained and on the
Tenant’s part to be observed and performed.

7.4 (Payment Order) Any Rent payable in respect of the Premises shall be and be
deemed to be in arrears if not paid in advance at the times and in the manner
hereinbefore provided for payment thereof. In such a case, the Landlord may
apply for Payment Order issued by the People’s Court in accordance with Article
191 of the “PRC Civil Procedure Law” and all costs and expenses thus incurred
shall be borne by the Tenant.

7.5 (Overdue Charge) Without prejudice to the Landlord’s other rights and
remedies in respect of such default, if the Rent, the Management Fees or any
other charges payable by the Tenant under this Tenancy Agreement or any part
thereof shall not be paid in the manner and at the time specified in Clause 1
hereof, then the Landlord is entitled to an Overdue Charge on any sum payable by
the Tenant hereunder not paid on the due date at the rate of 0.1% on the due but
unpaid amount per day calculated on a daily basis from the due date up to the
day before the date of actual payment (both days inclusive).

7.6 (Undertaking) Save and except in the event of force majeure during the
agreed Term, the Tenant shall under no circumstances terminate this Tenancy
Agreement prior to the expiration of the Term. If this Tenancy Agreement is
terminated prematurely or cannot be performed due to causes of the Tenant, the
Landlord shall not be required to return to the Tenant the Deposit and other
deposits (if any) already paid. Further, the Tenant shall also be required to
pay all the rentals that should be payable during the un-performed term of the
Tenancy Agreement (i.e. the aggregate sum of the Deposit paid by the Tenant and
the rentals should be payable during the un-performed term shall be regarded as
damages for breach of contract payable by the Tenant to the Landlord due to the
Tenant’s early termination or being unable to perform. In case the loss to the
Landlord caused by such termination exceeds the damages that should be payable
during the un-performed term of the Tenancy Agreement, the Tenant shall be
liable to indemnify the Landlord for such exceeding loss. The Landlord shall
have the right to offer the Premises to other tenants so as to minimize the loss
that may arise from the Tenant’s breach of contract.

7.7 (Exercise of right) A written notice served by the Landlord on the Tenant in
manner herein mentioned to the effect that the Landlord thereby exercises the
power of re-entry and determination of the Tenancy Agreement herein contained
shall be a full and

 

14



--------------------------------------------------------------------------------

sufficient exercise of such power without actual entry on the part of the
Landlord. Upon dispatch of the written notice of re-entry, the Premises shall be
deemed to have been repossessed by the Landlord and the Tenant shall be deemed
evicted. Thereafter, the Landlord shall be entitled to dispose of the Premises
and any items or chattels left on the Premises in such manner as it thinks fit
without incurring any liability to the Tenant therefore.

Clause 8 - Deposit

8.1 (The Deposit) The Tenant shall on the signing hereof deposit with the
Landlord the Deposit in Renminbi specified in the Schedule to this Tenancy
Agreement. The Deposit shall be retained by the Landlord throughout the Term
free of any interest and in the event of any breach or non-observance or
non-performance by the Tenant of any of the agreements stipulations or
conditions aforesaid which fall within the stipulations or conditions of Clause
7.1 or Clause 7.2 or Clause 7.6 of this Tenancy Agreement, the Landlord shall be
entitled not to return the Deposit to the Tenant pursuant to the relevant terms
of the aforesaid Clauses relating to the Deposit. Notwithstanding the foregoing,
the Landlord shall be entitled at its option to deduct immediately after the
occurrence of any breach non-observance or non-performance of any agreement
stipulation or condition of this Tenancy Agreement from the Deposit the amount
of any monetary loss incurred by the Landlord as a consequence of such breach
non-observance or non-performance with or without prior notice to the Tenant.
The exercise of such right by the Landlord shall be at its own absolute
discretion. In the event of deduction being made by the Landlord from the
Deposit, the Tenant shall, as a condition precedent to the continuation of the
tenancy, deposit with the Landlord the amount so deducted within 7 days after
the receipt of the written notice of the Landlord demanding the same and if the
Tenant shall fail to do so, the Landlord shall forthwith be entitled to exercise
all of its Remedial Rights.

8.2 (Repayment of the Deposit) Subject as aforesaid in Clause 8.1, the Deposit
shall be refunded to the Tenant by the Landlord without interest within thirty
(30) days after (a) the expiration of this Tenancy Agreement and the delivery of
vacant possession to the Landlord in accordance with Clause 2.14 above; (b) the
settlement of the last outstanding claim by the Landlord against the Tenant in
respect of any breach non-observance or non-performance of any of the agreements
stipulations or conditions herein contained and on the part of the Tenant to be
observed and performed; (c) the relevant telephone telecommunication authorities
have cleared the Tenant’s telephone telecommunication accounts and the Landlord
has cleared the Tenant’s electricity accounts; and (d) the Landlord has deducted
the electricity charges, telephone charges and other amounts payable by the
Tenant (if any) (the “Amount Payable”) up to the expiry or early termination of
this Tenancy from the original security deposit; whichever is the latest. The
Deposit shall be refunded to the Tenant without interest in the same amount as
it was paid to the Landlord, subject, however, to the Landlord’s right to make
deduction, withholding or set off according to the terms of this Tenancy
Agreement.

Clause 9 - Management Regulations

9.1 (Introduction of Management Regulations) The Landlord reserves the right
from time to time and by notice in writing to the Tenant to make introduce amend
adopt or abolish such management rules and regulations (“Management
Regulations”) as it may consider necessary for the control of the use of parking
spaces, fitting-out works entry and exit of the Building, operation management
and maintenance of the Building and/or the Development as a first class
development and for the compliance of the relevant laws regulations or
requirements imposed by the competent authorities.

9.2 (Conflict) Such Management Regulations shall be supplementary to the terms
and conditions contained in this Tenancy Agreement and shall not in any way
deprive the terms and conditions herein of their effects. In the event of
conflict between such Management Regulations and the terms and conditions of
this Tenancy Agreement, the terms and conditions of this Tenancy Agreement shall
prevail.

Clause 10 – Interpretation and Miscellaneous

10.1 (Headings and indices) The headings and indices (if any) are intended for
guidance only and do not form part of this Tenancy Agreement nor shall any of
the provisions of this Tenancy Agreement be construed or interpreted by
reference thereto or in any way affected or limited thereby.

10.2 (Condonation not a waiver) No condoning excusing or overlooking by the
Landlord of any default breach or non-observance or non-performance by the
Tenant at any time or from time to time of any of the Tenant’s obligations
herein contained shall operate as a waiver of the Landlord’s rights hereunder in
respect of any continuing or subsequent default breach or non-observance or
non-performance or so as to defeat or affect in any way the rights and remedies
of the Landlord hereunder in respect of any such continuing or subsequent
default or breach and no waiver by the Landlord shall be inferred from or
implied by anything done or omitted by the landlord unless expressed in writing
and signed by the Landlord. Any consent given by the

 

15



--------------------------------------------------------------------------------

Landlord shall operate as a consent only for the particular matter to which it
relates and in no way shall it be considered as a waiver or release of any of
the provisions hereof nor shall it be construed as dispensing with the necessity
of obtaining the specific written consent of the Landlord in the future, unless
expressly so provided.

10.3 (Landlord’s rights regarding common areas and common facilities) The
Landlord reserves the right to remove cancel relocate or otherwise change or
carry out any alteration or addition or other works to the common areas and
common facilities of the Building and such other part or parts of the Building
(other than the Premises) and to restrict the access or rights of way thereof
from time to time and in such manner as the Landlord may in its absolute
discretion deem fit without the same constituting an actual or constructive
eviction of the Tenant and without incurring any liability whatsoever to the
Tenant therefore.

10.4 (Service of notices) Any notice required to be served hereunder shall be in
writing and shall be sufficiently served on the Tenant if addressed to the
Tenant and sent by prepaid post to or delivered by hand at the Premises or the
Tenant’s last known place of business or residence in Beijing China and shall be
sufficiently served on the Landlord if addressed to the Landlord and sent by
prepaid post to or delivered by hand at the address given in this Tenancy
Agreement or any other address which the Landlord may notify to the Tenant from
time to time.

10.5 (Exclusion of warranties) This Tenancy Agreement sets out the full
agreement reached between the parties and supersedes all prior representations,
agreements, covenants or warranties. No other representations or warranties have
been made or given relating to the Landlord or the Tenant or the Building or the
Premises and if any such representation or warranty has been made given or
implied the same is hereby waived.

10.6 (Name of Building) The Landlord reserves the right to name the Development
and/or the Building with any such name or style as it in its sole discretion may
determine and at any time and from time to time to change alter substitute or
abandon any such name without any compensation to the Tenant nor incurring any
liability to the Tenant and no Rent or Management Fees or other fees payable by
the Tenant hereunder or any part thereof shall be abated or cease to be payable
Provided that the Landlord shall give the Tenant notice of its intention so to
do.

10.7 (Business License) Prior to the signing of this Tenancy Agreement, the
Tenant shall produce to the Landlord for inspection a copy of business license
issued by the Government of the People’s Republic of China in the case where the
Tenant is incorporated and registered in the People’s Republic of China, and the
Tenant shall produce to the Landlord for inspection a copy of the registration
certificate issued by the relevant competent authorities in case where the
Tenant is incorporated and registered outside the People’s Republic of China,
Hong Kong, Macau or Taiwan, also the by-laws or the memorandum and articles of
association of the Tenant and a certified copy of the board minutes of the
Tenant authorizing the Tenant’s representative to execute this Tenancy Agreement
(if any). Without prejudice to the foregoing, the Tenant represents and warrants
to the Landlord that it has all requisite power and authority to execute and
deliver this Tenancy Agreement and to perform its obligations hereunder, and
that the person signing this Tenancy Agreement on behalf of the Tenant has been
duly authorized to do so by all necessary corporate or other action of the
Tenant and produce to the Landlord of such relevant Power of Attorney. During
the term of this Tenancy Agreement, the Tenant shall provide to the Landlord
from time to time an updated copy of the business license or registration
certificate should there be any changes thereto.

10.8 (Condition of Premises) Subject to the execution of this Tenancy Agreement
and compliance with and performance of the terms and conditions under this
Tenancy Agreement by the Tenant, the Premises shall be delivered to the Tenant
on an “as is” basis as at the date on which possession thereof is to be
delivered to the Tenant by the Landlord. The Tenant shall, in accordance with
this Tenancy Agreement, accept the Premises so delivered as tenantable and in
compliance with the “Code for Inspection and Acceptance of Fire Prevention”.

10.9 (Costs and Expenses) Unless the laws and regulations of the People’s
Republic of China provide to the contrary in which event such contrary
provisions shall apply, all expenses including stamp duty for and incidental to
the creation of this Tenancy Agreement shall be borne equally by the Landlord
and the Tenant. Each party shall bear its own legal costs, if any.

10.10 (Governing Law and Jurisdiction) This Tenancy Agreement shall be governed
by and construed in accordance with the laws of the People’s Republic of China.
Should any dispute arise under this Tenancy Agreement and resolution thereof
cannot be reached through consultation between the Landlord and the Tenant, then
either party may submit the dispute to a competent People’s Court in Beijing
Municipality.

10.11 (Execution and Language) This Tenancy Agreement shall be executed in
Chinese version in triplicate. The English translation of this Tenancy
Agreement, if so provided by the Landlord, is for the Tenant’s reference only.
The Landlord does not warrant or represent that the contents of the English
translation and the meaning conveyed by its wordings are the same as the Chinese
version. In case of conflict and inconsistency, the Chinese version shall
prevail.

10.12 (Confidentiality clause) The Tenant hereby declare and warrant that the
Tenant shall at any time be obliged to keep confidential all the information
obtained including but not limited to the terms of this Tenancy Agreement, other
agreements, statements, the contents of any discussions or negotiations between
the parties prior to the signing of this Tenancy Agreement or

 

16



--------------------------------------------------------------------------------

the Landlord’s trade secret acquired due to the leasing of the Premises, and
shall take such actions including but not limited to taking effective measures
to prevent the aforesaid contents or trade secrets from being disclosed to any
third party (other than the disclosure to the Tenant’s legal adviser or
employees or agents in connection with the signing and execution of this Tenancy
Agreement; and other than disclosure by the Landlord in compliance with the
judicial or administrative orders legally made by state organs, governmental
institutions, courts or social organizations) and refraining from using the
aforesaid contents or trade secrets in any form, failing which the Tenant shall
be deemed to be in breach of Clause 7.1 hereof, the Landlord shall be entitled
to exercise all the Remedial Rights according to such clause.

 

17



--------------------------------------------------------------------------------

APPENDIX TWO ABOVE REFERRED TO – SPECIAL CONDITIONS

Unless otherwise expressly agreed, if there is any inconsistency between the
terms of any part of this Tenancy Agreement and those of the Special Conditions,
the terms of the Special Conditions shall prevail.

1. (Guarantee) In consideration of the Landlord’s agreeing to enter into
separate tenancy agreements with LOGO [g153522g98u03.jpg] (hereinafter the
“Other Tenant” for the purpose of this Clause 1 of the Special Conditions) with
respect to Units 1,2,4 on Level 3 ,Office Tower W1 at the request of the Tenant
based on the “Co-Tenancy Right” of the Special Conditions, the Tenant hereby
guarantees the due observance and performance of the obligations of the Other
Tenant under its tenancy agreement subject to and upon the following terms and
provisions:

 

  (a) the Tenant hereby agrees to accept and return Units 1,2,3,4,5,6 on Level 3
,Office Tower W1 as a whole on “delivery” basis. The use of the Fixtures and
Fittings listed out in Appendix 4 to this Tenancy Agreement shall be shared by
the Tenant and the Other Tenant. The Tenant and the Other Tenant shall separate
or partition the Premises for the purpose of each of its own independent
business operations. The Tenant and the Other Tenant shall jointly and severally
assume or undertake all the liabilities and responsibilities in connection with
any losses damages and claims arising out of any improper separation or
partitioning of the Premises and provided the Landlord shall not be liable
whatsoever for any of the said losses damages or claims. The Tenant and the
Other Tenant further, jointly and severally, warrant that they shall indemnify
the Landlord in full against any such losses, damages or claims, including
without limitation, any legal costs incurred therefrom;

 

  (b) the Tenant hereby agrees that all outgoings such as electricity fee, water
fee and cooling water fee for air-conditioning and so on incurred in respect of
Units 1,2,3,4,5,6 on Level 3 ,Office Tower W1, shall be borne by the Tenant and
the Other Tenant respectively on the basis of the proportion of their respective
leased floor area over the total floor area leased to both of them;

 

  (c) the Tenant shall irrevocably guarantee and assume all responsibility (as
defined under the Security Law of the PRC) in relation to any or all
indebtedness owed by and all obligations of the Other Tenant from time to time
under their respective tenancy agreements and any claims in relation to the said
responsibility shall be paid to the Landlord in full within 14 days, or such
longer period as the Landlord and the Tenant may mutually agree in writing, of a
written demand from the Landlord. If the Tenant fails to pay the Landlord in
accordance with this clause, the Tenant shall be deemed to be in breach of
Clause 7.1 of this tenancy agreement and the Landlord shall be entitled to
exercise the Remedial Rights thereunder against the Premises in its entirety;

 

  (d) if the Other Tenant commits a breach of Clause 7.1 or Clause 7.2 under the
relevant tenancy agreement with the Landlord and the Landlord has the right to
terminate the relevant tenancy agreement prior to the expiration of the tenancy
term or the Other Tenant terminates the relevant tenancy agreement prior to the
expiration of the tenancy term save and except in the event of force majeure,
the Tenant shall then resume its responsibility under the said tenancy agreement
in place of the Other Tenant and, including without limitation, pay the Landlord
all of the rent in respect of the entire unexpired term of the relevant tenancy
agreement upon the Landlord’s demand;

 

  (e) the Landlord shall not be required to first make a demand or obtain
judgment against the Other Tenant before exercising its rights under this Clause
1 of the Special Conditions;

 

  (f) the Tenant shall absolutely bear the costs, including but not limited to
legal costs (plus disbursements) and court fees, for making any valid and
reasonable demand under this Clause 1 of the Special Conditions or otherwise for
enforcing the Landlord’s right hereunder; and

 

  (g) the laws of the PRC shall be the governing law of the guarantee under this
Clause 1 of the Special Conditions and the parties agree to submit to the courts
in Beijing of the PRC in the event of any unresolved dispute in respect of this
guarantee.

2. (Rent Free Period) Subject to the Tenant’s due observance and performance of
the terms and conditions of this Tenancy Agreement, the Landlord agrees to grant
to the Tenant Rent Free Period (Except the Rent, the Tenant shall pay the
Management Fees and all other amounts payable by the Tenant pursuant to the
provisions herein) as follows:

Premises I:

from 1 June 2011 to 22 June 2011 (both days inclusive); and

from 1 June 2012 to 30 June 2012 (both days inclusive); and

from 1 June 2013 to 30 June 2013 (both days inclusive)

Premises II

 

18



--------------------------------------------------------------------------------

from 1 June 2011 to 30 June 2011 (both days inclusive); and

from 1 June 2012 to 30 June 2012 (both days inclusive); and

from 1 June 2013 to 30 June 2013 (both days inclusive)

Should this Tenancy Agreement be terminated before its expiration or be
discharged due to the Tenant’s breach of contract, the Tenant shall pay the
Landlord the full amount of Rent that has been exempted during the Rent Free
Period pursuant to Part 4 of the Schedule.

 

19